DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 8/19/22 are acknowledged and entered. Claims 2 and 16 are cancelled. Claims 1, 3-15 and 17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-9, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frenette (US 2004/0186437, previously cited)1 in view of Perazzo, et al. (US 2016/0001003, herein Perazzo).2	Regarding claim 1, Frenette teaches a syringe comprising a barrel body having a connector end and an open end, a plunger including a stem having a piston at one end slidably fitted within the barrel body and a press plate at other end to enable a user to move the plunger relative to the barrel body, wherein an indicia is provided to the plunger to convey information relating to the syringe (see annotated Fig. 11 below).	
    PNG
    media_image1.png
    293
    593
    media_image1.png
    Greyscale
	Frenette does not explicitly teach the unique identifier being permanently provided to the plunger of the device at the time of manufacture of the device to store manufacture data of the device so that the device can be traced from its manufacture to its final use.	Perazzo teaches the unique identifier being permanently provided to the plunger of the device at the time of manufacture of the device to store manufacture data of the device so that the device can be traced from its manufacture to its final use (paragraphs 0075, 0111-0112 & 0255).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Frenette and Perazzo, because manufacture data prevents use of expired medication (paragraph 0075 of Perazzo).	Regarding claims 11 and 17, Frenette further teaches the indicia comprises an identifier unique to the syringe (paragraph 0066).	Regarding claim 4, Frenette further teaches the indicia comprises a 1-dimensional bar code provided to the stem of the plunger (paragraph 0066).	Regarding claims 6 and 12, Frenette further teaches the indicia is adapted to be scanned or read and the information scanned or read is adapted to be stored in a memory (paragraph 0065), and wherein the information conveyed by the indicia includes at least manufacturing data of the syringe (paragraph 0066).	Regarding claim 7, Frenette further teaches the indicia comprises an electronic tag provided to the press plate of the plunger (paragraph 0066).	Regarding claims 8, 13-14, and 19-20, Frenette further teaches the indicia comprises an electronic tag or a bar code attached to the plunger (paragraph 0066).	Regarding claims 9 and 15, Frenette further teaches a device having and a method of making an elongate cylindrical tube including a connector end and an open end, a plunger including a stem having a piston at one end slidably fitted within the tube and a press plate at other end to enable a user to move the plunger relative to the tube, wherein the plunger has a unique identifier having stored therein information relating to the device (see annotated Fig. 11 above, where the barrel serves as the tube, and the end of the plunger serves as the piston).
Claims 3, 5, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenette in view of Perazzo and in further view of Masuda (US 2005/0148869, previously cited).3	Regarding claims 3, 10 and 16, Frenette in view of Perazzo teaches the syringe, device and method of claims 1, 9 and 15, as discussed above.	Frenette in view of Perazzo does not explicitly teach the indicia comprises a 2-dimensional bar code provided to the press plate of the plunger.	Masuda teaches the indicia comprises a 2-dimensional bar code provided to the press plate of the plunger (paragraphs 0026 & 0040).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Frenette in view of Perazzo and Masuda, because a 2-dimensional barcode can store more data than 1-dimensional codes (paragraph 0020 of Masuda).	Regarding claims 5 and 18, Frenette teaches a 1-dimensional code (paragraph 0066, see also Fig. 13).	Masuda teaches a 2-dimensional code (paragraphs 0026 & 0040).	It would have been obvious to one having ordinary skill in the art at the time of invention to print the 2-dimensional bar code onto the press plate of the plunger and print the 1-dimensional bar code onto the stem of the plunger, because such a combination helps to prevent medical errors (paragraphs 0017-0018 of Masuda).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15 and 17 have been considered but are moot in view of the new grounds of rejection. New reference Perazzo has been used to teach the newly added limitations. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Also cited in Applicant’s IDS dated 6/21/19.
        2 In addition to the cited paragraphs in each reference, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.